Citation Nr: 0116734	
Decision Date: 06/20/01    Archive Date: 06/26/01

DOCKET NO.  94-06 028	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in New York, New York


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Charles G. Mills, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K. Osborne, Counsel


INTRODUCTION

The veteran served on active duty from January 1946 to July 
1947.  He also had active service from September 1947 to 
November 1948 which was determined by administrative decision 
of the VA to have been under dishonorable conditions for VA 
purposes; VA benefits are prohibited based on any disability 
incurred in or aggravated during this period.  The veteran 
died in March 1986.  The appellant is his widow.

This case came to the Board of Veterans' Appeals (Board) from 
a June 1993 RO decision which determined that new and 
material evidence had not been presented sufficient to reopen 
a claim for service connection for the cause of the veteran's 
death.  In a June 1998 decision, the Board denied the 
application to reopen the claim.  The appellant then appealed 
to the United States Court of Veterans Appeals (which has 
since been renamed the United States Court of Appeals for 
Veterans Claims) (Court).  By a December 1998 order, the 
Court granted a motion by the VA Secretary to vacate the June 
1998 Board decision and remand the case for further action.  
In September 1999, the Board remanded the case to the RO for 
additional procedural development.

In a June 2000 decision, the Board again denied the 
application to reopen the claim for service connection for 
the cause of the veteran's death.  The appellant then 
appealed to the Court.  In a November 2000 joint motion, the 
parties (the appellant and the VA Secretary) requested the 
Court to vacate and remand to the latest Board decision; such 
motion was granted by a November 2000 Court order.


REMAND

The November 2000 joint motion and Court order require 
additional development of VA medical records.  Accordingly, 
the case is remanded to the RO for the following action:

1.  The RO should obtain copies of all 
medical records of the veteran's 
treatment at the Bronx VA Medical Center 
(VAMC) from December 22, 1985 until his 
death in the hospital on March 19, 1986.  
A complete copy of the report of his 
autopsy should also be obtained.

2.  The RO should also obtain all other 
medical records of the veteran's 
treatment at the Bronx VAMC, Boston VAMC, 
and Westchester County, New York VAMC.  
If the RO needs additional information to 
obtain these records, it should contact 
the appellant and her attorney.

3.  After completion of the above 
development (and assuring compliance with 
the November 2000 joint motion and Court 
order), the RO should review the 
application to reopen the claim for 
service connection for the cause of the 
veteran's death.  If the benefit is 
denied, the appellant and her attorney 
should be issued a supplemental statement 
of the case, and given an opportunity to 
respond, before the case is returned to 
the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.




		
	L. W. TOBIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




